Citation Nr: 0529912	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  04-26 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to waiver of overpayment of disability 
compensation benefits in the amount of $781.00. 



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 



INTRODUCTION

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an August 2003 determination of the Committee 
on Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, 
Indiana (the RO).  

Procedural history 

The veteran served on active duty from October 1980 to June 
1986.

The veteran disagreed with the August 2003 determination and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in June 2004.

Issue not on appeal

In a January 2002 rating decision, the RO denied service 
connection for a heart condition, denied a rating in excess 
of 10 percent for hypertension, and granted a 20 percent 
disability rating for an injury to the right knee with 
meniscectomy and minimal arthritic changes effective March 7, 
2001.  The veteran filed a timely notice of disagreement with 
the grant of a 20 percent rating for the right knee 
disability only.  The veteran's appeal as to this issue was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in September 2002.  In a June 
2003 statement, the veteran indicated that he would accept an 
additional 10 percent rating for his right knee disability as 
a full grant of that claim.  In a September 2003 rating 
decision, the RO granted a separate 10 percent rating for 
degenerative arthritis of the lateral joint space of the 
right knee.  Based on the veteran's statement, this is 
considered a full grant of benefits sought on appeal.  Cf. AB 
v. Brown, 6 Vet. App. 35 (1993).  That matter has been 
resolved and will be discussed no further herein.  

In a February 2004 rating decision, the RO reduced the 
evaluation for renal insufficiency, status post renal 
transplant, from 60 percent disabling to 30 percent 
disabling.  The veteran did not express disagreement with 
that determination. Accordingly, that issue is not in 
appellate status and will be discussed no further herein.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA).


FINDINGS OF FACT

1.  The veteran had been receipt of VA compensation benefits 
for many years.  Until the creation of the overpayment at 
issue, his award included an additional allowance for his 
daughter who was reportedly in school.

2.  In November 2002, based on information relating the 
veteran's daughter's status as a student, the veteran's VA 
compensation award was retroactively reduced effective 
January 1, 2001, giving rise to an overpayment in the amount 
of $781.00.

3.  The overpayment was validly created.

4.  The creation of the overpayment was not due to the 
veteran's fraud, misrepresentation, or bad faith.

5.  The veteran was at fault with respect to the creation of 
the overpayment by failing to inform VA of a possible change 
in the veteran's daughter's status as a student until 
February 19, 2002.

6.  There was some fault on the part of VA in causing the 
overpayment because VA continued to pay an additional 
compensation for his daughter until October 31, 2002.

7.  Recovery of the overpayment would cause the veteran undue 
hardship.

8.  Recovery of the overpayment would not defeat the purpose 
of paying VA compensation benefits.

9.  Allowing the veteran to retain the benefits he 
erroneously received would result in only minimal unjust 
enrichment.

10.  The veteran did not relinquish a valuable right or incur 
a legal obligation based on the overpayment of $781.00.


CONCLUSIONS OF LAW

1.  The charged indebtedness in the amount of $781.00 was 
validly created.  38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. 
§§ 3.4, 3.57 (2005); Schaper  v. Derwinski, 1 Vet. App. 430, 
434-35 (1991); VAOPGCPREC 6- 98 (April 24, 1998).

2.  There has been no showing of fraud, misrepresentation, or 
bad faith on the part of the veteran in the creation of the 
overpayment.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2005).

3.  Recovery of an overpayment of compensation benefits in 
the amount of $781.00 would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.962, 1.963, 1.965 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulations apply to the veteran's 
claim.  See Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159).

Under the provisions of the VCAA and its implementing 
regulations, on receipt of a claim for benefits VA will 
notify the veteran of the evidence that is necessary to 
substantiate the claim.  VA will also make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
the claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.

However, in Barger v. Principi, 16 Vet. App. 132 (2002), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, noting that the statute at issue in such 
cases is found in Chapter 53, Title 38, United States Code, 
and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2005).  In November 2002, the veteran was informed of 
the removal of his daughter as a dependent effective January 
1, 2001, and the creation of the overpayment.  The veteran 
filed a request for wavier of the overpayment in December 
2002.  The RO provided the veteran a copy of the August 2003 
determination and a statement of the case (SOC) in June 2004.  
Taken together, these informed him of the criteria to be 
applied in determining whether recovery of the overpayment 
was against equity and good conscience.  The Board finds, 
therefore, that as a practical matter VA has informed the 
veteran of the evidence needed to substantiate his claim.

In addition, the RO obtained evidence concerning the 
veteran's monthly income and expenses in order to determine 
whether recovery of the overpayment would result in undue 
financial hardship.  The veteran has cooperated in this 
effort.  The veteran provided evidence, including two 
Financial Status Reports (VA Form 20-5655) and extensive 
written argument.  Neither the veteran nor his representative 
has identified any outstanding evidence.

The veteran engaged the services of a representative and was 
provided with ample opportunity to submit evidence and 
argument in support of his claim.

Relevant law and regulations

Additional compensation 

An additional amount of compensation may be payable for a 
spouse and children where a veteran is entitled to 
compensation based on disability evaluated as 30 percent or 
more disabling.  38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. § 
3.4 (b)(2) (2005).

Under the applicable criteria, the term "child" includes an 
unmarried person who is a legitimate child and who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
education institute.  38 C.F.R. § 3.57 (2005).

Waiver of indebtedness

The law provides that there shall be no collection of an 
overpayment, or any interest thereon, which results from 
participation in a benefit program administered under any law 
by VA when it is determined that collection would be against 
equity and good conscience.  The term "overpayment" refers 
only to those benefit payments made to a designated living 
payee or beneficiary in excess of the amount due or to which 
such payee or beneficiary is entitled.  38 U.S.C.A. § 
5302(a); 38 C.F.R. § 1.962.

Absent fraud, misrepresentation, or bad faith, a waiver of 
indebtedness may be authorized in a case in which collection 
of the debt would be against equity and good conscience.  38 
U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  In 
essence, "equity and good conscience" means fairness to 
both the appellant and to the government.

"Equity and good conscience" involves a variety of 
elements: (1) Fault of the debtor. Where the actions of the 
debtor contribute to creation of the debt. (2) Balancing of 
faults. Weighing fault of the debtor against VA fault. (3) 
Undue hardship. Whether collection would deprive debtor or 
family of basic necessities. (4) Defeat the purpose. Whether 
withholding of benefits or recovery would nullify the 
objective for which benefits were intended. (5) Unjust 
enrichment. Failure to make restitution would result in 
unfair gain to the debtor. (6) Changing position to one's 
detriment. Reliance on VA benefits results in the 
relinquishment of a valuable right or incurrence of a legal 
obligation.  See 38 C.F.R. § 1.965(a).  The list of elements 
contained in the regulation is not all inclusive.  Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  Particular emphasis is, 
therefore, placed upon the elements of the fault of the 
debtor and undue hardship.  38 C.F.R. § 1.965(a).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Creation of the overpayment

There is no question that there was an overpayment of VA 
benefits.  The Board must initially determine whether that 
overpayment was validly created.

The Court has held that before adjudicating a waiver 
application, the lawfulness of the overpayment must first be 
decided.  Schaper, 1 Vet. App. at 434-35.  The VA General 
Counsel has reinforced this obligation by holding that where 
the validity of the debt is challenged, that issue must be 
developed before the issue of entitlement to a waiver of the 
debt can be considered.  VAOPGCPREC 6-98.

In the instant case, although the veteran's representative 
referred to Schaper in August 2004 written argument, neither 
the veteran nor the veteran's representative has presented 
any cogent argument on validity of the debt.  Therefore, the 
veteran has not challenged the validity or creation of the 
overpayment.  Rather, he contends that waiver should be 
granted on the basis of fault and hardship, which will be 
more fully discussed below.  The matter of the validity of 
the indebtedness is therefore not at issue.  The Board 
additionally observes that the amount of the overpayment, 
$781.00, appears to have been correctly calculated.

Fraud, misrepresentation, or bad faith

If there is an indication of fraud, misrepresentation or bad 
faith in the creation of the overpayment, waiver of the 
overpayment is automatically precluded, and further analysis 
is not warranted.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 
1.962, 1.963(a), 1.965(b).  The Committee determined that the 
veteran had not demonstrated bad faith in creating the 
overpayment.  It is the Board's responsibility to consider 
the matter of bad faith on a de novo basis.

The term "bad faith" generally describes unfair or 
deceptive dealing by someone who seeks to gain by such 
dealing at another's expense.  A veteran's conduct in 
connection with an overpayment exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government.  Richards v. Brown, 9 
Vet. App. 255 (1996); 38 C.F.R. § 1.965(b).

Although the evidence indicates that the veteran was notified 
on several occasions of the need to report changes in his 
dependents' status, and the effect such changes would have on 
his entitlement to VA benefits, there is no indication that 
he in fact read and willfully disregarded the information 
provided by VA.  The evidence does not indicate that the 
veteran deliberately acted with the intent to seek an unfair 
advantage, with knowledge of the likely consequences.  It 
appears, instead, that his error was more of omission rather 
than commission.  The Board finds, therefore, that the 
veteran did not commit fraud, misrepresentation, or bad 
faith, and that there is no statutory bar to waiver of 
recovery of the overpayment.

Equity and good conscience

As indicated above, the phrase "equity and good conscience" 
means arriving at a fair decision between the obligor and the 
government.  In making this determination, consideration will 
be given to six enumerated elements, which include fault of 
veteran and undue hardship.  38 C.F.R. § 1.965(a).

The definition of fault is "the commission or omission of an 
act that directly results in the creation of the debt."  
Veterans Benefits Administration Circular 20-90-5, (Feb. 12, 
1990).  Fault should initially be considered relative to the 
degree of control the veteran had over the circumstances 
leading to the overpayment.  If control is established, even 
to a minor degree, the secondary determination is whether the 
veteran's actions were those expected of a person exercising 
a high degree of care, with due regard for the veteran's 
contractual responsibility to the government.  The age, 
financial experience, and education of the veteran should 
also be considered in these determinations.

A person who is a recipient of VA compensation benefits must 
notify VA of all circumstances that will affect his 
entitlement to receive the benefit being paid.  As indicated 
above in the discussion of bad faith, there is no evidence 
that the veteran actually read and disregarded information 
supplied by VA concerning the effect of changes in the status 
of his daughter on his VA benefits and the requirement that 
he report such changes.  However, although this may lead to a 
conclusion that bad faith did not exist, it does not absolve 
the veteran of fault.  See Jordan v. Brown, 10 Vet. App. 171 
(1997) (professed ignorance of the controlling regulation or 
the failure to read relevant notices does not alleviate 
fault).  Even if the veteran did not read the instructions 
from VA, persons dealing with the Government are charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations "regardless of actual knowledge of what is in 
the (r)egulations or of the hardship resulting from innocent 
ignorance."  See Morris v. Derwinski, 1 Vet. App. 260, 265 
(1991) (citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 
384-85; 68 S.Ct. 1, 3; 92 L.Ed. 10 (1947)).

The overpayment initially began because the veteran failed to 
report his suspicions regarding his daughter to the VA in 
timely manner.  In a February 2002 statement, the veteran 
reported that he did not believe that his daughter had been 
in school since graduating from high school in June 1998.  He 
indicated that he visited his daughter, who lived in another 
state, in June 2001 and that his ex-spouse told him that 
their daughter had been in and out of psychiatric wards as a 
result of drug use.  The veteran did not report this 
information to VA in June 2001.  Instead, he did not inform 
VA of this matter until February 2002 after he received a 
letter in January 2002 in which VA told him to let VA "know 
right away if there is any change in the status of your 
dependents."

However, VA continued paying compensation benefits for the 
veteran's daughter until October 31, 2002, even though the 
veteran had reported his suspicion in February 2002.  
Therefore, VA is also at fault in the creation of this 
overpayment by continuing to pay benefits.

The veteran's financial status report dated in October 2002 
reflects that his family's monthly expenses exceed his 
monthly income by approximately $300 a month.  He also 
reported having no assets and approximately $14,000 worth of 
outstanding debts.  He also stated that he had been 
adjudicated bankrupt and recently discharged from bankruptcy.  
His financial status report dated in July 2003 shows that his 
family's monthly income exceeds monthly expenses by 
approximately $57 a month.  He reported having approximately 
$20,500 in assets, the value of their two cars.  He reported 
that his family had outstanding debts in the amount of 
approximately $29,700, to include approximately $19,000 
remaining on a car loan.  Although the veteran's family 
income exceeded monthly expenses by a small amount in July 
2003, the Board notes that the monthly income included VA 
disability compensation benefits for a 70 percent rating.  
The veteran is now rated at 60 percent disability, resulting 
in less monthly income for his family.  In light of the 
above, the Board finds that recovery of the overpayment would 
cause an undue hardship depriving the veteran and his family 
of basic necessities.

On the other hand, recovery would not defeat the original 
purpose of the benefit by nullifying the objective for which 
it was intended.  As previously mentioned, compensation 
benefits for a dependent child is a program for support of a 
child who after reaching the age of 18 years and until 
completion of education or training (but not after reaching 
the age of 23 years) is pursuing a course of instruction at 
an approved education institute.  38 U.S.C.A. § 1115; 38 
C.F.R. §§ 3.4, 3.57.  Yet, for the period from January 1, 
2001, to October 31, 2002, in accordance with the VA 
regulations, the veteran's daughter was not a child for 
purposes of VA compensation benefits.  See 38 C.F.R. § 3.57.  
In addition, failure to make restitution would result in 
unfair gain to the veteran because he accepted VA 
compensation benefits which were predicated on the existence 
of a dependent child.  He thus accepted money to which he was 
not entitled.  The failure of the Government to insist on its 
right to repayment of the debt would result in his unjust 
enrichment at the expense of the taxpayers.  However, the 
unjust enrichment is minimal since it is only $781.00.  
Finally, there is no evidence that the veteran's reliance on 
VA benefits resulted in the relinquishment of a valuable 
right or the incurrence of a legal obligation.

In looking at the entire circumstances of this case - in 
particular, the partial fault of VA in creating the debt and 
the veteran's financial hardship - the Board finds that a 
preponderance of the relevant and probative evidence is for 
waiver of the overpayment in question. 

In summary, after weighing all of the factors to be 
considered in determining whether recovery of the overpayment 
is against equity and good conscience, and as discussed 
above, the Board finds that the preponderance of those 
factors are for waiver of recovery.  See Cullen v. Brown, 5 
Vet. App. 510 (1993) (when determining whether recovery is 
against equity and good conscience, the Board must analyze 
all six factors).  Accordingly, the Board concludes that 
waiver of recovery of this overpayment is in order, based on 
the standard of equity and good conscience.  38 C.F.R. §§ 
1.963(a), 1.965(a).


ORDER

Waiver of recovery of the overpayment of VA compensation 
benefits in the amount of $781.00 is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


